                                          Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     RG ABRAMS INSURANCE, et al.,                         Case No. 20-cv-01379-JST (RMI)
                                   9                     Plaintiffs,
                                                                                              ORDER
                                  10              v.
                                                                                              Re: Dkt. Nos. 55, 61
                                  11     THE LAW OFFICE OF C.R. ABRAMS, et
                                         al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           Now pending before the court are a pair of jointly filed letter briefs setting forth a number

                                  15   of discovery disputes which essentially boil down to Plaintiffs’ motion to compel the production

                                  16   of certain discovery. The first letter brief (dkt. 55) was little more than an embodiment of the fact

                                  17   that the Parties had failed to meet and confer in any meaningful fashion, and that they had instead

                                  18   chosen to use the court as a forum for leveling a large number of generalized complaints

                                  19   pertaining to a number of poorly described discovery requests which were not attached to the letter

                                  20   brief. Accordingly, the court conducted a hearing (dkt. 58) at which the Parties were admonished

                                  21   to meet and confer in a meaningful manner, following which, they were instructed to jointly file

                                  22   another letter brief (to which they would attach any contested discovery requests); and, the court

                                  23   even doubled the page limit for the subsequent letter brief (dkt. 59) in hopes that the Parties would

                                  24   use the extra pages for the presentation of cogent legal arguments. Those hopes were disappointed

                                  25   in that not only is it clear from the subsequently filed letter brief (dkt. 61) that the Parties have

                                  26   once again failed to meet and confer in good faith, but instead, the Parties have squandered their

                                  27   increased page allowance. In short, the court finds that the currently pending discovery disputes

                                  28   would not exist (or would be greatly reduced and refined) if the Parties had treated the court’s
                                          Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 2 of 17




                                   1   meet and confer requirements, as well as the court’s professionalism guidelines, as more than

                                   2   hollow formalities. Thus, for reasons described herein, Plaintiffs’ motion to compel discovery is

                                   3   granted in part and denied in part.

                                   4                                            BACKGROUND

                                   5          Plaintiffs Robin Goltsman and her business, R.G. Abrams Insurance (collectively,

                                   6   “Goltsman”), have sued a series of former business partners and associates, namely, the Law

                                   7   Office of C.R. Abrams, and its proprietor Christopher R. Abrams (“Abrams”), the Rinelli Law

                                   8   Group and its proprietor Sarah Rinelli (“Rinelli”), Jack R. Mills (“Mills”), Robin Armstrong

                                   9   (“Armstrong”), and Cynthia Wooten (“Wooten”). See Compl. (dkt. 1) at 2-3. Plaintiffs brought

                                  10   this case under the civil provision of the Computer Fraud and Abuse Act – 18 U.S.C. § 1030(g) –

                                  11   as well as pleading the following claims under state law: fraud and intentional deceit; negligent

                                  12   misrepresentation; intentional and negligent interference with prospective economic advantage;
Northern District of California
 United States District Court




                                  13   conversion; breach of contract; breach of implied covenant of good faith and fair dealing; breach

                                  14   of fiduciary duty and duty of loyalty; unjust enrichment and promissory estoppel; and, civil

                                  15   conspiracy. See Compl. (dkt. 1) at 1.

                                  16          As to the allegations underlying these claims, Goltsman states that she has been in the

                                  17   business of marketing and presenting trust and estate planning seminars since 1987, the purpose of

                                  18   which has been to generate client leads for subsequent sales of legal services and insurance

                                  19   products. Id. at 6. As part of these efforts, she claims to have created and maintained a client

                                  20   database “that listed in excess of 35,000 clients and included related client information, including

                                  21   prior purchases and ongoing client needs.” Id. Further, in addition to this database, Goltsman

                                  22   claims to have “purchased, maintained, and developed unique content using marketing software,”

                                  23   and claims to have kept this unique marketing content and the database on a computer that she

                                  24   claims to have purchased. Id. Around the year 2000, Goltsman hired Abrams as an employee of

                                  25   her business under an arrangement where the two would work together to sell trust and insurance

                                  26   services. Goltsman contends that this arrangement involved paying Abrams a certain salary and

                                  27   permitting him “access to Goltsman’s business model, employees, computers, database and

                                  28   software.” Id. at 7. Thereafter, in 2010, Goltsman and Abrams restructured their venture into two
                                                                                         2
                                           Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 3 of 17




                                   1   separate companies (RG Abrams Insurance and the C.R. Abrams Law Firm) occupying

                                   2   neighboring office space but with Goltsman reportedly signing Abrams’s lease, paying his rent,

                                   3   and paying the salaries of his staff. Id. As part of this arrangement, Goltsman claims to have

                                   4   purchased all of the computers and software needed for Abrams to draft trust agreements for their

                                   5   mutual clients; however, “[a]t all times, [] Goltsman’s stand-alone marketing computer remained

                                   6   hers alone.” Id. During this period, the Parties appear to have had a mutually beneficial

                                   7   arrangement wherein Goltsman’s seminars would generate leads and produce clients who were in

                                   8   need of both insurance products and legal services. Id. at 8.

                                   9           In 2016, Goltsman and Abrams contemplated a new arrangement in order to effectuate

                                  10   their mutual desire to retire. Id. Under this new arrangement, Goltsman would hire Mills as a

                                  11   replacement insurance professional, and Abrams would hire Rinelli as a replacement attorney,

                                  12   such that Mills and Rinelli would take over the business while continuing to make some payments
Northern District of California
 United States District Court




                                  13   to Goltsman and (presumably) Abrams. Id. at 8-9. This new arrangement eventually proved to be

                                  14   less than harmonious, given that in 2019, the Parties’ relationship began to deteriorate. While

                                  15   Goltsman was out of town, Abrams took the initiative to execute his own lease agreement for the

                                  16   C.R. Abrams Law Firm (given that his lease was up for renewal), and sometime thereafter,

                                  17   Goltsman and Abrams had a falling out over the financial terms of this new arrangement. Id. at 9.

                                  18   Consequently, Goltsman submits that she entered into an oral agreement with Rinelli and Mills to

                                  19   set up a new business offering “prepaid trust legal services” without Abrams. Id. Using her

                                  20   database of clients contacts, Goltsman began offering seminars designed to market and sell

                                  21   prepaid trusts with the assistance of Rinelli and Mills. Id. As a result, Goltsman claims that

                                  22   Abrams filed a complaint against Rinelli with the California State Bar; and, while the bar

                                  23   complaint was pending (the nature of which is not detailed in the Complaint), Goltsman

                                  24   unsuccessfully attempted to resolve the dispute by “offer[ing] to pay Abrams for access to her own

                                  25   database, but he refused.” Id. at 9-10.1

                                  26
                                       1
                                  27     The Complaint does not make it clear why Goltsman would offer to pay Abrams for access to her own
                                       database during a period in which it seems to have been in her possession, as illustrated by the statement
                                  28   that “Goltsman used her database containing thousands of client contacts to get the new idea off the
                                       ground.” Id. at 9.
                                                                                             3
                                          Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 4 of 17




                                   1          A few months later, in December of 2019, Goltsman reportedly decided to wind down

                                   2   certain parts of her business, due to which she told Armstrong, her secretary, that her employment

                                   3   would soon have to be terminated, except that Goltsman would reportedly pay Armstrong “to pick

                                   4   up her business mail and deliver it to the office” while Goltsman was out of town. Id. at 10.

                                   5   Meanwhile, Goltsman reportedly told Wooten, her marketing assistant and seminar conductor, that

                                   6   her employment would continue. Id. Similarly, Goltsman also told Rinelli that she would no

                                   7   longer be able to pay her salary, but she told Mills that his employment would continue in that he

                                   8   would be part of the new company. Id. Goltsman reportedly told Mills that Rinelli would only be

                                   9   able to come to the office in order to get her personal belongings. Id. When Goltsman returned to

                                  10   her office after having been out of town for some unspecified amount of time, she reportedly

                                  11   learned that Abrams, Rinelli, and Mills had formed their own business (without Goltsman), and

                                  12   that Armstrong and Wooten had joined Rinelli’s law firm. Id. Goltsman then contends that
Northern District of California
 United States District Court




                                  13   “[i]ndividually or acting together, Defendants took property belonging to Goltsman in order to

                                  14   start their new firm.” Id. Specifically, the Complaint asserts that “Defendants took the database

                                  15   Goltsman created, Goltsman’s marketing software, and her stand-alone marketing computer,” and

                                  16   that Armstrong took all client-related mail to Rinelli and Mills, while Wooten diverted Goltsman’s

                                  17   business calls to the other Defendants. Id. In short, Goltsman contends that Defendants breached

                                  18   their agreements with her regarding revenue sharing, and that in furtherance of this alleged

                                  19   scheme, they stole her computer along with the software and data it contained. Id.

                                  20          At her deposition, Goltsman claimed that “[t]hey took all my computer (sic), all my

                                  21   software, all my work product, all the things I’ve worked on, created, wrote (sic), researched, paid

                                  22   for for the last 34 years, was all in the computers (sic) and they took it all.” See Goltsman Depo.

                                  23   Tr. (dkt. 67) at 5. When asked if all of this material and information was in one computer,

                                  24   Goltsman answered in the affirmative. Id. When asked what color the computer was, Goltsman

                                  25   responded, “I don’t know the color of computers.” Id. Goltsman was unable to recall any other

                                  26   details about the allegedly stolen computer including its physical description, its manufacturer,

                                  27   when she may have purchased it, how she may have paid for it, whether she has any proof of

                                  28   purchase, or whether she has thus far examined her credit cards records in an effort to ascertain
                                                                                         4
                                          Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 5 of 17




                                   1   when she may have purchased the allegedly stolen computer. Id. at 5-8, 9. When Defense counsel

                                   2   asked Goltsman whether she intended to search her credit card records to see if she could ascertain

                                   3   a date of purchase, Goltsman’s counsel objected on grounds of attorney-client communications

                                   4   and instructed Goltsman not to answer the question. Id. at 7. Defense counsel then clarified that he

                                   5   was not asking about any conversation between Goltsman and her lawyers, he was simply asking

                                   6   Goltsman if she intended to undertake any further inquiry into her own financial records such as to

                                   7   determine when she may have purchased this allegedly stolen computer; Goltsman’s counsel

                                   8   objected again and instructed Goltsman not to answer the question on grounds that Goltsman’s

                                   9   knowledge in this regard is somehow attorney work product. Id. at 7. In addition to the allegedly

                                  10   stolen computer that Goltsman was unable to describe, she also alleges that Defendants stole all of

                                  11   her office supplies – “everything that was in the office was cleaned out, all the files. They took

                                  12   everything. They left me a few desks.” See Goltsman Depo. Tr. (dkt. 68-1) at 8. The only
Northern District of California
 United States District Court




                                  13   identifying or location description that Goltsman was able to provide for the allegedly stolen

                                  14   computer was that before the alleged theft, the computer was reportedly located on Wooten’s desk

                                  15   in the marketing room of Goltsman’s office. Id. at 18. When asked if she knew how much the

                                  16   allegedly stolen computer had cost her, Goltsman merely replied, “[w]hatever computers cost at

                                  17   the time. I don’t know.” Id. at 21. When pressed further, Goltsman could not recall the year in

                                  18   which she purchased the computer, nor where she purchased it, nor whether she picked it up

                                  19   herself, nor whether someone else picked it up for her. Id. at 21-22.

                                  20          As to the value of the allegedly missing computer and its contents, Goltsman was asked

                                  21   (again) how much the allegedly stolen computer cost but her counsel objected by claiming, “vague

                                  22   as to time period,” nevertheless Goltsman testified that she believed the value of the computer’s

                                  23   contents to be in excess of $3,000,000. Id. at 27. Regarding the nature of the allegedly stolen

                                  24   database, Goltsman testified that in 1994 she started logging information pertaining to tens of

                                  25   thousands of clients who had purchased products and services from her – namely, insurance

                                  26   products and trust agreements. Id. at 28-29. However, Goltsman was unable to elaborate any

                                  27   further as to the contents of her database – that is, she could not recall what percentage of the

                                  28   persons listed therein had purchased living trusts, or how many of those clients were still alive, or
                                                                                         5
                                          Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 6 of 17




                                   1   for what purpose Abrams or Rinelli had accessed that database even when they were authorized to

                                   2   do so. Id. at 30-32. In the course of Goltsman’s deposition, it became clear that she does not know

                                   3   which, if any, of the Defendants in this case stole her computer because Goltsman claimed that she

                                   4   was out of town and when she returned her office had been emptied – repeatedly asserting, “I

                                   5   don’t know what was done behind my back.” Id. at 8-9. For example, the only reason Goltsman

                                   6   gave for her belief that Defendant Rinelli had some involvement was Goltsman’s statement that

                                   7   while Rinelli had been previously requesting access to Goltsman’s computer, contemporaneous

                                   8   with the emptying of Goltsman’s office Rinelli suddenly stopped asking Goltsman if she could

                                   9   rent or borrow the software templates for producing trust agreements. Id. at 9-10. In this same

                                  10   vein, despite the fact that Goltsman’s deposition excerpts were not indicative that Abrams and

                                  11   Rinelli had access to her office, Goltsman’s only explanation for her belief that her own former

                                  12   employees (Armstrong, Wooten, and Mills) were continuing to use her software was to repeatedly
Northern District of California
 United States District Court




                                  13   state that if Armstrong, Wooten, or Mills were working for Renelli and Abrams, that they were

                                  14   surely using Goltsman’s software. Id. at 22. In short, when Goltsman was reportedly out of town,

                                  15   she claims her office was emptied, and she assumes that the culprits must have been Defendants

                                  16   acting in concert with one another.

                                  17                                              DISCUSSION

                                  18          To say that the relationship between these Parties – and between their attorneys – has

                                  19   become acrimonious would be an understatement. The currently pending discovery disputes

                                  20   demonstrate that counsel for both sides have treated the meet and confer requirements of this

                                  21   court’s rules as a mere formality. Hence, the Parties have dumped a large amount of unrefined and

                                  22   largely unnecessary disputes onto the court’s docket. Both sides have a share of culpability in the

                                  23   creation of the consequential mess that has been left for the court to sort out. Plaintiffs have

                                  24   elected to adopt a scattergun approach to discovery that appears at times to be totally untethered

                                  25   from the substance of the allegations in the operative complaint, and which at other times appears

                                  26   to be wholly unconcerned with the sort of narrowing and tailoring of discovery requests designed

                                  27   to avoid seeking irrelevant or private importation that is clearly outside the scope of permissible

                                  28   discovery. Defendants’ counsel, on the other hand, appears to have unilaterally decided that
                                                                                          6
                                          Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 7 of 17




                                   1   Plaintiffs’ case is a “sham,” which seems to have resulted in an outright refusal to participate in

                                   2   the discovery process to any appreciable degree. A review of the currently pending discovery

                                   3   dispute letter brief imparts this unmistakable impression. Rather than address one another’s

                                   4   arguments, the Parties are clearly talking past one another. As described in greater detail below,

                                   5   Plaintiffs appear to have taken a copy-paste approach to addressing Defendants objections to the

                                   6   discovery sought (repeating a series of unhelpful conclusory statements in a rote and mechanical

                                   7   fashion, again and again), while Defendants have strangely taken to asking themselves (or the

                                   8   court) a very large number of unhelpful rhetorical questions coupled with a number of absurd

                                   9   suggestions (such as responding to Plaintiffs’ contention that privacy concerns can be alleviated

                                  10   by the entry of a protective order by repeatedly asserting that privacy concerns can also be

                                  11   alleviated by Plaintiffs’ dismissal of the case). Suffice it to say, this court expects significantly

                                  12   more by way of professionalism and collegiality from attorneys who practice here.
Northern District of California
 United States District Court




                                  13           Before wading into the mess that the Parties’ have made of their discovery disputes, the

                                  14   court will take this opportunity to remind counsel about the importance of their obligations

                                  15   regarding this court’s meet and confer requirements, as well as the court’s professionalism

                                  16   guidelines. Initially, the court will note that, from here on out, “[t]he Court will not entertain a

                                  17   request or a motion to resolve a disclosure or discovery dispute unless, pursuant to Fed. R. Civ. P.

                                  18   37, counsel have previously conferred for the purpose of attempting to resolve all disputed issues.”

                                  19   Civ. L.R. 37-1(a). In this regard, it is incumbent on counsel for the Parties “to communicate

                                  20   directly and discuss in good faith the issue(s) required under the particular Rule or order . . . The

                                  21   mere sending of a written, electronic, or voice-mail communication, [] does not satisfy a

                                  22   requirement . . . [instead] this requirement can be satisfied only through direct dialogue and

                                  23   discussion – either in a face to face meeting or in a telephone conversation.” Civ. L.R. 1-5(n)

                                  24   (emphasis added). This requirement is not a meaningless formality (as the Parties appear to have

                                  25   treated it), nor is it optional; instead, the purpose of a meet and confer requirement is for the

                                  26   Parties to engage in a meaningful dialogue about their respective positions on disputed issues to

                                  27   see whether they can resolve (or at least refine) the disputes without court intervention, saving

                                  28   time and money for the litigants as well as the court system. See Fireman’s Fund Ins. Co. v.
                                                                                           7
                                             Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 8 of 17




                                   1   Hartford Fire Ins. Co., 2013 U.S. Dist. LEXIS 147020, at *9 (N.D. Cal. Sep. 30, 2013) (“The

                                   2   purpose of the meet and confer requirement is to ensure that the particular relief requested in a

                                   3   motion, in fact, requires judicial intervention.”) see also Wong v. Astrue, 2008 U.S. Dist. LEXIS

                                   4   111133, 2008 WL 4167507, at *2 (N.D. Cal. 2008) (“The purpose of the [meet and confer]

                                   5   requirement is to encourage settlement, resolve disputes which need not involve the Court, and

                                   6   avoid unnecessary litigation, thus saving the Parties’, the Court’s, and the taxpayers’ limited time,

                                   7   money, and resources.”); California v. Iipay Nation of Santa Ysabel, 2015 U.S. Dist. LEXIS

                                   8   67415, 2015 WL 2449527, at *6 (S.D. Cal. May 22, 2015) (“A purpose of a meet and confer

                                   9   requirement is to resolve issues without the need for further action.”); Eusse v. Vitela, Case No.:

                                  10   3:13-cv-00916-BEN-NLS, 2015 U.S. Dist. LEXIS 167660, 2015 WL 9008634, at *3 (S.D. Cal.

                                  11   Dec. 14, 2015) (“This process, when successful, ‘obviates the need for unnecessary motion

                                  12   practice, which, in turn, conserves both the Court’s and the parties’ resources.’”) (internal citation
Northern District of California
 United States District Court




                                  13   omitted). Thus, in order to effectuate this purpose, “parties must ‘treat the informal negotiation

                                  14   process as a substitute for, and not simply a formal prerequisite to, judicial review of discovery

                                  15   disputes.’” U-Haul Co. of Nevada v. Gregory J. Kamer, Ltd., 2013 U.S. Dist. LEXIS 132795,

                                  16   2013 WL 5278523, at *2 (D. Nev. Sept. 17, 2013) (internal citation omitted).

                                  17             Regarding professionalism, the court will remind counsel of the expectation that “[e]very

                                  18   member of the bar of this Court and any attorney permitted to practice in this court . . . [shall]

                                  19   [p]ractice with the honesty, care, and decorum required for the fair and efficient administration of

                                  20   justice.” See Civil L.R. 11-4(a)(4). Further, “[a] lawyer should at all times be civil, courteous, and

                                  21   accurate in communicating with opponents or adversaries, whether in writing or orally.”2 Lastly,

                                  22   and most importantly for present purposes, “[w]ritten materials submitted to the court should

                                  23   always be factual and concise, accurately state current law, and fairly represent the parties’

                                  24   positions without unfairly attacking the opposing party or opposing counsel.”3

                                  25

                                  26   2
                                        See Guidelines for Professional Conduct in the United States District Court for the Northern
                                  27   District of California at § 8. (available at: https://www.cand.uscourts.gov/forms/guidelines-for-
                                       professional-conduct/)
                                  28   3
                                           See id. at § 7.
                                                                                          8
                                          Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 9 of 17




                                   1           In other words, the inherently adversarial nature of litigation does not mean that Parties or

                                   2   their counsel have license to take a scorched earth approach to resisting discovery, or to take a

                                   3   scattergun approach to propounding discovery, or to litter the court’s docket with an inordinate

                                   4   number of absurd rhetorical questions that achieve nothing other than rendering the court’s

                                   5   decision-making task more difficult. As described below, the conduct of counsel for both sides in

                                   6   this case, combined with their failure to meet and confer in any meaningful fashion, has rendered

                                   7   what should be a reasonably straightforward period of discovery in what is an exceedingly simple

                                   8   case into an unnecessarily convoluted mess due to the fact that the court finds itself faced with

                                   9   “two experienced senior litigators surrounded by the usual support troops [who] went after each

                                  10   other hammer and tongs from the first day of the litigation [].” See Zink Commc’ns v. Elliott, 141

                                  11   F.R.D. 406, 408 (S.D.N.Y. 1992) (denying request for sanctions). In any event, the court is

                                  12   hopeful that, given this admonition, counsel will proceed from this point forward with a measure
Northern District of California
 United States District Court




                                  13   of decorum and in the appropriate spirit of cooperation and collegiality embodied in this court’s

                                  14   rules and professionalism guidelines.

                                  15           Plaintiffs’ portion of the letter brief begins with a “preliminary statement” in which

                                  16   Plaintiffs generally complain about Defendants’ refusal to produce “even a single document” in

                                  17   response to Plaintiffs’ 250 requests for production. See Supp. Ltr. Br. (dkt. 61) at 1. Defendants’

                                  18   “preliminary statement” contends that Plaintiffs’ discovery “was not propounded in good faith . . .

                                  19   [and] is a disguised effort at extortion . . . [t]he idea being; if I can get your financial records and

                                  20   your privileged personal and private documents including attorney-client files; then maybe you’ll

                                  21   pay me some money.” Id. at 1-2. While the court sees this as ill-tempered hyperbole, it is also

                                  22   tantamount to accusing Plaintiff Goltsman and her counsel of borderline criminal conduct,

                                  23   something which the court believes is uncalled for and serves as an example of an unnecessary

                                  24   deviation from the standards of professionalism cited above. Next, the Parties waste some time

                                  25   and effort arguing about whether or not Defendants have in fact lodged any blanket or general

                                  26   objections. Id. at 2.

                                  27           The court will now turn to the individually specified discovery disputes that have actually

                                  28   been detailed and argued by the Parties. First, Plaintiffs move to compel Abrams’s response to
                                                                                           9
                                         Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 10 of 17




                                   1   RFP No. 4 which seeks all documents relating to money due, owed, or payable to Goltsman from

                                   2   Abrams or his law firm. Id. at 2. Abrams contends that he owes Plaintiff nothing and that there are

                                   3   no documents responsive to this request. Id. at 3. Accordingly, Goltsman’s request to compel

                                   4   documents which Abrams maintains do not exist is DENIED. Plaintiffs next seek to compel

                                   5   Abrams (RFP No. 10) and Rinelli (RFP No. 2) to produce their “complete client database[s].” Id.

                                   6   at 3, n. 11. Defendants object by way of a rhetorical question coupled with a measure of

                                   7   hyperbole, all of which boil down to the contention that these requests are overly broad in that

                                   8   they seek information that is potentially far beyond the scope of permissible discovery in this case.

                                   9   Id. at 4. In other words, assuming the truth of the allegations in Plaintiffs’ complaint, and

                                  10   assuming the truth of the entirety of Goltsman’s deposition testimony, the phrasing of these

                                  11   requests casts a far wider net than conceivably necessary and proportional to the needs of this

                                  12   case. Plaintiffs have not requested the list of clients that Abrams and Rinelli had in common with
Northern District of California
 United States District Court




                                  13   Goltsman, or the list of clients that she claims they allegedly pillaged from her undescribed and

                                  14   poorly identified computer – instead Goltsman simply demands to receive the entire “database” of

                                  15   any and all clients that have ever retained Rinelli or Abrams. These requests are grossly overbroad

                                  16   in that they seek to capture a potentially large volume of information that may very well have

                                  17   nothing to do with this case at all (let alone implicating the privacy rights of unrelated persons and

                                  18   entities); thus, these requests are DENIED.

                                  19          Next, in RFP No. 17, Goltsman seeks to compel the production of a trust template that

                                  20   Goltsman purchased in 1994 and which she modified and updated throughout the years with the

                                  21   assistance of various attorneys (including Abrams). Id. at 4. Goltsman contends that this trust

                                  22   template included the incorporation of certain cartoon images from the fictional Flintstone family

                                  23   in order to colorfully illustrate exemplar trust grantors and beneficiaries, which the Parties would

                                  24   use as an explanatory tool when meeting with prospective clients. Id. Specifically, Plaintiffs seek

                                  25   the production of “The Flintstone Trust” both “in its present form and [in] its form as of December

                                  26   1, 2019.” Id. Defendant Abrams, in response, does not state whether or not he is in possession of

                                  27   such a document. See id. at 5. Instead, he contends that any such modifications made to that

                                  28   exemplar trust template “would be their work product and their business secrets and their
                                                                                         10
                                         Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 11 of 17




                                   1   proprietary information.” Id. Defendant Abrams then launches into the following soliloquy: “A

                                   2   complete copy of – of what? If such a document ever existed, a copy before it was modified? After

                                   3   it was modified? In 1994? In 2004? Is this some sort of a blank form? If Goltsman purchased a

                                   4   template – then it’s not hers. She bought it from somebody else and it belongs to them. She just

                                   5   obtained a photocopy – probably illegally.” Id. Rather than claiming that the document request is

                                   6   legally flawed and explaining why that might be the case, Defendants have squandered their

                                   7   opportunity to argue against the compelled production of “The Flintstone Trust” by way of what

                                   8   must regrettably be described as a cartoonish diatribe. Because RFP No. 17 seeks the production

                                   9   of a document template that falls within the scope of permissible discovery, and because

                                  10   Defendants have failed to convince this court that the request is either impermissibly vague,

                                  11   overbroad, irrelevant, or otherwise not subject to discovery, Plaintiffs’ motion to compel the

                                  12   production of the template for “The Flintstone Trust” in its present form and as it existed on
Northern District of California
 United States District Court




                                  13   December 1, 2019, is GRANTED because once a moving party establishes that the information

                                  14   sought through a motion to compel is within the scope of permissible discovery, the burden shifts

                                  15   to the party resisting discovery to show why the discovery is irrelevant, overly broad, or unduly

                                  16   burdensome or oppressive, and thus should not be permitted – and Defendants’ diatribe failed to

                                  17   satisfy that burden. See e.g., Proofpoint, Inc. v. Vade Secure, Inc., No. 19-cv-04238-MMC (RMI),

                                  18   2020 U.S. Dist. LEXIS 211706, at *13 (N.D. Cal. Nov. 11, 2020); Colaco v. ASIC Advantage

                                  19   Simplified Pension Plan, 301 F.R.D. 431, 434 (N.D. Cal. 2014); and, Dominguez v.

                                  20   Schwarzenegger, No. C 09-2306 CW (JL), 2010 U.S. Dist. LEXIS 94549, at *10 (N.D. Cal. Aug.

                                  21   25, 2010).

                                  22          Next, in RFP Nos. 27 through 29 Plaintiffs seek all communications and documents

                                  23   relating to Abrams’s first, second, and third counterclaims against Plaintiffs for breach of written

                                  24   contract, battery, and nuisance. Id. at 5. Defendants correctly contend that the broad phrasing of

                                  25   these requests (specifically, the use of the phrase “related to”) renders them overbroad and vague;

                                  26   however, it appears that there is a promissory note that is contemplated by one or more of these

                                  27   requests which Defendants have withheld on grounds that they claim Plaintiffs already have a

                                  28   copy. Id. Due to the unnecessarily broad phrasing of these requests (which could unnecessarily
                                                                                        11
                                         Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 12 of 17




                                   1   capture a great deal of correspondence and documentation executed between Abrams and his

                                   2   counsel in defending this case, and which would unnecessarily burden Defendants with producing

                                   3   a larger privilege log than necessary) RFP Nos. 27 through 29 are GRANTED in part in that

                                   4   Defendants are ORDERED to tender a copy of the promissory note in question; these requests are

                                   5   otherwise DENIED. However, the Parties are ORDERED to meet and confer forthwith in a

                                   6   meaningful and good faith effort to negotiate a narrowing of these requests such that they may be

                                   7   tailored to more efficiently identify information that is within the permissible scope of discovery

                                   8   and proportional to the needs of the case.

                                   9          In RFP Nos. 31 through 34, Plaintiffs seeks all communications and documents relating to

                                  10   Defendants’ roles and responsibilities in the Parties’ business ventures together, the sharing of

                                  11   money or financial benefit between the Parties, and the manner in which Goltsman would be

                                  12   compensated for efforts relating to any business or venture with the Defendants. Id. at 5-6.
Northern District of California
 United States District Court




                                  13   Defendant submits that these requests are overly broad, to which Plaintiffs reply by seeking to

                                  14   narrow the temporal scope such as to limit their request from 2015 to the present. Id. at 6. As for

                                  15   Defendants’ concerns about privacy and relevance issues arising from Plaintiffs’ broadly phrased

                                  16   requests, where Plaintiffs contend that such concerns can be alleviated through the execution of a

                                  17   protective order, Defendants reply with the laughable suggestion that “[t]he truth is that the matter

                                  18   could also be addressed by plaintiff dismissing this lawsuit.” Id. Defendants then candidly indicate

                                  19   their intention to obstruct discovery by proclaiming that “[t]his case needs very little if anything.”

                                  20   Id. Given that Plaintiffs’ are still narrowing their discovery requests within their motion to compel,

                                  21   there can be little room to dispute the fact that the Parties have not engaged one another in any

                                  22   meaningful effort to meet and confer in good faith in order to resolve or narrow their disputes

                                  23   before dumping their disagreements onto the court’s doorstep. Accordingly, because it is clear that

                                  24   the Parties have not engaged in meaningful meet and confer efforts, and because RFP Nos. 31

                                  25   through 34 are sloppily drafted and suffer from being both vague and overbroad, those requests are

                                  26   DENIED. The Parties are ORDERED to meet and confer forthwith in a meaningful and good

                                  27   faith effort to negotiate a narrowing of these requests such that they may be tailored to capturing

                                  28   only information that is within the permissible scope of discovery and proportional to the needs of
                                                                                         12
                                         Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 13 of 17




                                   1   the case. Thereafter, if any dispute remains as to these issues, the Parties are ORDERED to jointly

                                   2   file a discovery dispute letter brief (no longer than 5 pages in length and with no footnotes) in

                                   3   which Plaintiffs clearly explain the relevance of each request to an identified claim in the

                                   4   operative complaint without using the mechanical and robotic copy-paste method that dominates

                                   5   Plaintiffs’ portion of this letter brief; and, Defendants will clearly set forth a cogent argument on

                                   6   their objection to the discovery sought while avoiding rhetorical questions or the sort of hyperbole

                                   7   described herein.

                                   8          Regarding RFP No. 35, the Parties engage in a similarly frustrating back and forth.

                                   9   Through this request, Plaintiffs want the court to compel Abrams to produce all documents and

                                  10   communications relating to Plaintiffs’ clients or client list. Id. at 6. Confusingly, Plaintiffs then

                                  11   state that Abrams has responded that no such documents are known to exist, however, the notion

                                  12   that no such documents exist is not included in the litany of contentions advanced by Abrams. See
Northern District of California
 United States District Court




                                  13   id. at 6-7. Instead, Abrams asks yet another series of unhelpful rhetorical questions, and contends

                                  14   again that rather than addressing any privacy concerns by way of a stipulated protective order,

                                  15   “[t]he truth is that any privacy concerns can be addressed by dismissal of her lawsuit.” Id. at 7.

                                  16   Meanwhile, Gotlsman once again amends and modifies RFP No. 35 within her motion to compel

                                  17   as such: “the request is hereby amended to seek[] the client database alleged in the Complaint to

                                  18   have been taken from Goltsman by Defendants without Goltsman’s consent – and not documents

                                  19   ‘related’ to that database.” Id. None of Abrams’s barrage of rhetorical questions or hyperbole

                                  20   address this modification. As was the case above, because Plaintiffs have modified their discovery

                                  21   request within the motion to compel itself, and because Defendants have not addressed that

                                  22   modification, and because the on-the-fly modification is clearly indicative of a failure to meet and

                                  23   confer in any meaningful fashion on the original request, let alone in its modified form, that

                                  24   request is DENIED. The Parties are herewith ORDERED to meet and confer forthwith in a

                                  25   meaningful and good faith effort regarding RFP 35 in its now-modified form (which now appears

                                  26   to the court to be sufficiently narrow such as to capture relevant information). Thereafter, if any

                                  27   dispute remains as to this issue, the Parties are ORDERED to include it in the jointly filed

                                  28   discovery dispute letter brief described above (no longer than 5 pages in length and with no
                                                                                          13
                                         Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 14 of 17




                                   1   footnotes).

                                   2           In RFP Nos. 36 through 41, Plaintiffs seek an order compelling Abrams to produce

                                   3   “documents and communications relating to (36) any business ventures between Defendants; (37-

                                   4   38) Abrams’ and Defendants’ roles and responsibilities in any business ventures between

                                   5   Defendants; (39-40) compensation and the sharing of money and financial benefit with Abrams

                                   6   from any Defendant; and (41) the value of Plaintiff’s efforts, business, client list or seminars.” Id.

                                   7   at 7. Plaintiffs contend that this material is “critical to Plaintiffs’ claims since they have the

                                   8   tendency to demonstrate Defendants conspired to copy Goltsman’s business model / proprietary

                                   9   business materials (including client database(s), forms and marketing materials); intercept

                                  10   Goltsman’s mail and client calls; and refuse to continue paying Goltsman seminar proceeds and

                                  11   insurance commissions at varying rates over time.” Id. Abrams submits that these requests are

                                  12   vague and overbroad, as well as reiterating that a great deal of irrelevant and privileged materials
Northern District of California
 United States District Court




                                  13   could be construed to come within the ambit of these requests, but that rather than the execution of

                                  14   a protective order, [t]his could also be addressed by plaintiff through dismissal of the case.” Id. at

                                  15   7-8. Once again, the court finds that Plaintiffs’ requests have been drafted far too broadly, they are

                                  16   limited neither in temporal scope, nor in terms of subject matter – the requests seem oblivious to

                                  17   the possibility that these Defendants may very well have business dealings that are quite

                                  18   independent of Plaintiffs’ concerns in this case. If Plaintiff wishes to conduct discovery that may

                                  19   have “a tendency to demonstrate that Defendants conspired” against her business and personal

                                  20   interests in the manner described in her complaint, she should first significantly narrow these

                                  21   requests to that end, and then meaningfully meet and confer with Defendants about the narrowed

                                  22   requests before seeking court intervention. Accordingly, Plaintiffs’ request to compel production

                                  23   of RFP Nos. 36 through 41 is DENIED.

                                  24           In RPF No. 4, Plaintiffs asks the court to compel Mills to “produce documents showing all

                                  25   sources of his income for the last five years.” Id. at 8. Plaintiffs submit that such a wildly broad

                                  26   phrasing is necessary because “[a]t the heart of Plaintiffs’ claims is that Mills agreed to pay

                                  27   Goltsman insurance proceeds at varying rates during her retirement in exchange for, inter alia,

                                  28   Mills’ and Defendants’ continued access to her extensive and valuable client database.” Id.
                                                                                          14
                                         Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 15 of 17




                                   1   Defendant Mills’s response is largely dominated by asking six rhetorical questions of little import,

                                   2   as well as reiterating, yet again, that a better way of addressing privacy concerns (rather than

                                   3   through the entry of a protective order) is the dismissal of Plaintiffs’ case. Id. at 8. The gist of

                                   4   Mills’s rhetorical questions is that this request, like those discussed above, is grossly overbroad. If

                                   5   Plaintiffs wish to receive discovery about Mills’s alleged agreement to pay Goltsman certain

                                   6   portions of certain types of insurance commissions in exchange for his use of her client lists, or

                                   7   discovery supporting Mills’s counterclaims that Plaintiff failed to pay Mills his overtime wages,

                                   8   asking Mills to produce documents showing all sources of his income for the last five years is not

                                   9   the way to go about that. Once again, because the request is grossly overbroad, the request to

                                  10   compel Mills to respond to RFP No. 4 is DENIED.

                                  11           In RFP Nos. 27 through 33, Plaintiffs seek an order compelling Mills “to produce

                                  12   communications and documents relating to his first, second, third, fourth, fifth, sixth and sevenths
Northern District of California
 United States District Court




                                  13   counterclaims, respectively, against Plaintiffs.” Id. Defendant responds (for the second time in this

                                  14   letter brief) with an assertion that Plaintiffs improperly served those demands on “defendant

                                  15   Mills” instead of “counterclaimant Mills.” Id. at 8-9. This assertion merits no discussion

                                  16   whatsoever. That said, Mills objects to these requests because of the contention that they “could

                                  17   include thousands of documents which are either privileged or in the possession of plaintiff

                                  18   because she generated them to begin with.” Id. at 9. Due to the unnecessarily broad phrasing of

                                  19   these requests (which could unnecessarily capture a great deal of correspondence and

                                  20   documentation executed between Mills and his counsel in defending this case, and which would

                                  21   unnecessarily burden Defendants with producing a larger privilege log than necessary) RFP Nos.

                                  22   27 through 33 are DENIED. However, the Parties are ORDERED to meet and confer forthwith in

                                  23   a meaningful and good faith effort to negotiate a narrowing of these requests such that they may

                                  24   be tailored to more efficiently identify information that is within the permissible scope of

                                  25   discovery and proportional to the needs of the case.

                                  26           Pertaining to Defendant Wooten, RFP Nos. 8 through 16 seeks all communications and

                                  27   documents related to Wooten’s counterclaims against Plaintiffs. Id. at 9. Wooten’s objections are

                                  28   virtually the same as those presented in opposition of the similar requests propounded to Mills in
                                                                                          15
                                         Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 16 of 17




                                   1   RFP Nos. 37 through 33. See id. Thus, for the same reasons articulated above (i.e., the use of the

                                   2   phrase “related to” would unnecessarily capture a great deal of correspondence and documentation

                                   3   executed between Wooten and her counsel in defending this case, and which would unnecessarily

                                   4   burden Defendants with producing a larger privilege log than necessary), Plaintiffs’ request to

                                   5   compel Wooten’s production of documents responsive to RFP Nos. 8 through 6 is DENIED.

                                   6   However, the Parties are ORDERED to meet and confer forthwith in a meaningful and good faith

                                   7   effort such as to narrow these requests as described above.

                                   8          In RFP No. 17, Plaintiff seeks to compel Wooten to produce and tender a mirror image of

                                   9   the hard drive of Plaintiffs’ allegedly stolen marketing computer. Id. at 9. Defendants’ response is

                                  10   obfuscated by various rhetorical questions and abstract hyperbole – while Defendants insinuate

                                  11   and imply that they do not have that computer in their possession, they do not clearly say as much.

                                  12   Accordingly, any ruling on request is DEFERRED and the Parties are ORDERED to meet and
Northern District of California
 United States District Court




                                  13   confer in good faith regarding this request; and, if it is Defendants’ position that they do not have

                                  14   possession of the computer referred to in Plaintiffs’ complaint, Defendants shall say so in a clear

                                  15   manner and without equivocation or obfuscation. If any dispute remains after the Parties meet and

                                  16   confer regarding this issue, the Parties shall include the refined and narrowed issue in the

                                  17   subsequent letter brief described above. In other words, it is not possible for the court to conclude

                                  18   that Defendants’ have stated that they do not possess Plaintiffs’ “stand-alone marketing computer”

                                  19   simply because Defendants only make a point of hammering on Plaintiffs’ inability to describe the

                                  20   computer in question at her deposition. Either one of these Defendants is in possession of the

                                  21   computer mentioned by Plaintiffs’ Complaint or they are not. However, through Defendants’ use

                                  22   of deflection and obfuscation, the court is unable to discern whether Defendants are claiming not

                                  23   to have that computer in question, or whether they are claiming that the computer is theirs and

                                  24   does not belong to Plaintiff, or whether they are using word games to hide behind the fact that

                                  25   Plaintiff is unable to clearly identify the color or purchase date of the allegedly stolen computer. If

                                  26   after meeting and conferring the Parties find themselves still disputing Plaintiffs’ entitlement to a

                                  27   ruling on RFP No. 17 as addressed to Wooten, Defendants’ are ORDERED to take a clear and

                                  28   unequivocal position in any subsequently filed letter brief pertaining to this issue.
                                                                                         16
                                         Case 4:20-cv-01379-JST Document 70 Filed 12/28/20 Page 17 of 17




                                   1          Lastly, the court finds that the Parties’ dispute about Defendants’ Rule 26 disclosures is

                                   2   similarly the product of a failure to meaningfully meet and confer prior to involving the court in

                                   3   their discovery disputes. Whereas Plaintiffs contends that Defendants have failed to disclose a

                                   4   computation of each category of damages claimed, or to make available for inspection the

                                   5   documents and other evidentiary material on which each computation is based, Defendants

                                   6   contend (in the midst of another series of maddening rhetorical questions) that “Defendants are not

                                   7   claiming any damages.” Id. at 10. Accordingly, because Defendants state that they “are not

                                   8   claiming any damages,” Plaintiffs’ request to compel the disclosure of a “computation” of the “no

                                   9   damages” which Defendants seek is DENIED.

                                  10                                             CONCLUSION

                                  11          In closing, the court will sternly admonish the Parties, as well as their counsel, that if any

                                  12   subsequently filed discovery dispute letter brief in this case suffers from any of the defects and
Northern District of California
 United States District Court




                                  13   deficiencies described herein – such as to once again constitute such a waste of judicial time and

                                  14   resources – the responsible Parties, or their attorneys, should expect to find themselves venturing

                                  15   to explain why they should not be appropriately sanctioned.

                                  16     IT IS SO ORDERED.

                                  17   Dated: December 28, 2020

                                  18
                                  19
                                                                                                     ROBERT M. ILLMAN
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                        17
